PRESS RELEASE CZN-TSX CZICF-OTCBB FOR IMMEDIATE RELEASE MINISTER STRAHL VISITS PRAIRIE CREEK MINE SITE Yellowknife, Northwest Territories, July 17, 2009 - Canadian Zinc Corporation (TSX: CZN; OTCBB: CZICF) (the “Company” or “Canadian Zinc”) reports that The Honourable Chuck Strahl, Minister of Indian Affairs and Northern Development and Federal Interlocutor for Metis and Non Status Indians, on July 16, 2009 visited the Company’s Prairie Creek Mine sitein the Northwest Territories. Minister Strahl was in the Northwest Territories, accompanied by The Honourable Jim Prentice, Canada’s Environment Minister and Minister responsible for Parks Canada to mark the expansion of Nahanni National Park Reserve, making it the third largest National Park in Canada.The enlarged Park covers most of the South Nahanni River watershed and completely encircles the Prairie Creek Mine.
